Citation Nr: 1423011	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-01 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied service connection for tinnitus and a low back disability. 

The March 2009 rating decision also denied service connection for right and left knee disabilities.  In April 2009 the Veteran submitted contentions with regard to the knees, back and tinnitus.  His representative reported in an accompanying statement that the Veteran intended these statements as new claims for service connection.  In November 2009, the RO again denied these claims and recognized a May 2010 statement as a notice of disagreement with the denials of service connection for tinnitus and low back disability.  The Veteran did not submit a notice of disagreement with the denial of service connection for knee disabilities.

The Board construes the April 2009 statement as containing new and material evidence received during the appeal period so as to prevent the March 2009 decision from becoming final prior to re-adjudication and the expiration of the appeal period after the November 2009 re-adjudication.  38 C.F.R. § 3.156(b).

The Veteran testified before the undersigned at a Board hearing at the RO in July 2012.  A transcript has been associated with the claims file.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Current tinnitus is unrelated to military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran received VCAA notice in a letter dated in April 2009.  This came after the initial adjudication, but the timing deficiency was cured by re-adjudication of the claim in November 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran was afforded an adequate examination and all reported in-service and post-service treatment records were obtained.  It has been reported that the Veteran was awarded Social Security benefits in December 2010, but there is no indication that these were disability benefits and he would have been 68 at the time of the award.  At the hearing the Veteran expressed disapproval of the adequacy of the VA examination, but did not specify any particular deficiency.  The examiner appears to have considered an accurate history, to have provided a definitive opinion, and to have provided reasons for his opinion.  As such, the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The examiner did not discuss the Veteran's reports of a continuity of symptoms beginning in service, but the Board has found these reports to lack credibility.

There is no further assistance or notice that would be reasonably likely to aid the Veteran in substantiating the claim.

Legal Criteria

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection is granted for disability resulting from a disease or injury in active service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

The Board has considered tinnitus to be a type of organic disease of the nervous system; and therefore a listed chronic disease.  38 U.S.C.A. § 1101.

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Analysis

The Veteran contends that he developed tinnitus in service when during an artillery and missile show, he was collecting data on the guns and they suddenly fired.  He asserts that he has had ringing in his ears since that time.  

The Veteran's military records indicate that his military occupation specialties included field artillery operation.  Hiss reported in-service noise exposure is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Accordingly, in-service noise exposure or an injury is established.

Current tinnitus was found at the December 2011 VA examination and his competent and credible testimony also establishes that he has a current disability.

At the December 2011, examination the Veteran reported constant tinnitus that had been present since service and he reported noise exposure from artillery, weapons fire and explosions.  The examiner opined that the Veteran's tinnitus was less likely as not related to active service.  The examiner noted that hearing was found to be well within normal limits at the time of enlistment and separation and a significant shift did not occur during his period of active duty.  He opined that the reported tinnitus is most likely related to the post military exposure that caused the current hearing loss.

At the July 2012 Travel Board hearing, the Veteran testified that tinnitus started during service.  He stated that although the ringing in his ears bothered him, he did not complain because it was normal for people serving in the artillery.  The Veteran also noted that his post-service occupation as DEA special agent did require him to shoot a pistol, however the sound was not worse than the artillery during service.  Moreover, the Veteran noted that he was given ear protection during his post-service employment.  

In a September 2012 statement, the Veteran reported that he was not provided hearing protection during military service.

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

While the Veteran has reported during the course of his appeal that tinnitus had been present ever since service; there is considerable evidence that contradicts his reports.  At service separation, he noted several complaints, but reported that his ears were normal and there were no reports of tinnitus.

The Veteran submitted his initial claim for VA compensation in April 1969, but did not mention tinnitus.  At a VA general medical examination in April 1969, he again made no mention of tinnitus and the ears were noted to be normal.  When the Veteran filed his claim for service connection for tinnitus in January 2009, he indicated that it had begun in "97."  These earlier records, consisting largely of the Veteran's own reports, contradict his more recent reports of a continuity of symptomatology.  Given these contradictions, the Board finds the reports of a continuity of symptomatology to not be credible.  There is no other evidence linking current tinnitus to service.

Thus, the weight of the evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is denied.


REMAND

In a statement received by the RO in September 2012, the Veteran recalled being treated for back complaints in the fall of 1968 while in Germany.  VA has a duty to seek these records.

Finally, the Veteran's post-service VA and private treatment records show a current low back disability.  A statement submitted by the Veteran's treating chiropractor noted that the severity of his low back condition indicates that the back issue happened a very long time ago.  Additionally, the Veteran has reported that he suffered a low back injury during service and has had back pain since that time.  Thus, an examination is needed to determine the etiology of the Veteran's low back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's treatment for back complaints in Germany in the fall of 1968; and of the Veteran being placed on light duty as a result of a low back injury.

Efforts to obtain the records must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile. 

4.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of his current low back disability.  All indicated tests and studies should be conducted.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether it is at least as likely as no (50 percent probability) that the Veteran's current low back disability had its onset in service or is otherwise related to service. 

The examiner must provide a rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised the Veteran is competent to report on his in-service activities, as well as his symptoms and history.  Such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects that Veteran's reports, the examiner must provide a reason for doing so. 

4.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


